Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Arguments
The response, filed 01/24/2022, has been entered. Claims 1-15 are pending. Claim 1 is amended. Claim 15 is added. Claims 6-14 are withdrawn. Applicant’s arguments regarding the prior art rejection of claim 1 have been fully considered but are moot as the amendments necessitated new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata et al. (US 20130250303 A1,” Shirata”) in view of Itomi (JP 2002286697 A,” Itomi”). 
Regarding claim 1, Shirata in Figs.1-11 discloses an industrial device (Fig.1-100- industrial robot) comprising:
a lubricant reservoir portion (portion better shown in figure 4 containing lubricant 131a) for containing a lubricant (Fig.2- lubricant 131a inside housing 132 and seal members 133c- 40 a clearance forming member forming an oil clearance in which the lubricant enters), the lubricant reservoir portion including a region in which a lubricant circulates (e.g.¶0023-By means of the configuration, the lubricant deterioration sensor enables easy circulation of the lubricant through the oil clearance when compared with a configuration in which the lubricant becomes easily congested in the oil clearance, the detection accuracy of colors of contaminants in the lubricant can be enhanced); and a sensor (any of sensors 137a,137b, 139a,139b) disposed in the lubricant (131a).
Shirata fails to disclose the sensor including a pair of electrodes, each of the pair of electrodes being exposed to the lubricant and disposed in the region such that conductive substance contained in the lubricant is accumulated between the pair of electrodes, the sensor 
Itomi in figures 1-4 teaches the sensor (20) including a pair of electrodes (24 and 25), each of the pair of electrodes (24 and 25) being exposed to the lubricant (in oil counter 1) and disposed in the region such that conductive substance contained in the lubricant (e.g., ¶0022 magnetic substance contaminants such as iron powder contained in the oil) is accumulated between the pair of electrodes (24 and 25), the sensor being configured to sense variation of electric resistance between the pair of electrodes, the variation of the electric resistance being caused by the conductive substance accumulated between the pair of electrodes (e.g., ¶0022 the resistance value between the electrodes 25 and 26 changes depending on the degree of adhesion of a conductor such as iron powder).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Itomi’s sensor with a pair of electrodes and sensing variation of electric resistance between the pair of electrodes for Shirata’s industrial device. One of ordinary skill in the art would know means for evaluating the isolated electrical signal to determine the resistance of a path between the alternating current signal generating means and the divided voltage point, thereby determining the degree of conductive contamination in the nonconductive fluids such as lubricants and therefore is effective as a means of measuring the low resistance of conductive solutions.

Regarding claim 2, Shirata further discloses device further comprising a speed reducer (131).

Claims 3-5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata and Itomi in view of Kunugi (CN 107869572 A, prior art of record - all citations are to the previously provided English translation).

Regarding claim 3, Shirata further discloses a member (not labeled an output shaft of the motor 138 for rotating arm 113 considering arm 112); and
a center gear (135 a, 135b) disposed in a vicinity of the sensor (e.g.,139b) and configured to rotate about a center axis of the tubular member.

Shirata fails to disclose a hollow tubular member.

Kunugi teaches in figures 7-8 a hollow (206c) tubular member (202/206) and a gear (e.g. 208) configured to rotate about a center axis of the tubular member (206).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hollow tubular member of Kunugi for Shirata’s shaft. One of ordinary skill in the art would have been motivated to use a hollow tubular shaft or positioning the mechanical/electrical parts such as different gears and wires from motor for the convenience or other applicability.

Regarding claim 4, Shirata further discloses the sensor (137a, 137b, 139a, 139b) is disposed in a region facing the center gear (135a, 135b, 136).

Regarding claim 5, Shirata further discloses a bracket (bracket (FIG. 4 - 20 may be interpreted as a bracket which fixes 30 to 112) is provided in the lubricant reservoir portion (lubricant 131a inside housing 132 and seal members 133c- 40 a clearance forming member 

Regarding claim 15, Shirata in view of Itomi and Kunuji teaches all the limitations of claim 3, as set forth above. Shirata fails to disclose wherein the sensor includes a magnet configured to cause the conductive substance to be accumulated between the pair of electrodes.
Itomi in e.g., figures 2 and 4  teaches wherein the sensor(20) includes a magnet (23) configured to cause the conductive substance (e.g., ¶0022 magnetic substance contaminants such as iron powder contained in the oil) to be accumulated between the pair of electrodes (24 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Itomi’s magnet for Shirata’s sensor. One of ordinary skill in the art would know using pair of electrodes and magnet to attract metallic contaminants of worn out parts in lubricant tools to detect the oil conditions.

Claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Shirata et al. (US 20130250303 A1,” Shirata”) in view of Itomi (US 20060125487 A1,” Itomi2”).

Regarding claim 1, Shirata in Figs.1-11 discloses an industrial device (Fig.1-100- industrial robot) comprising:
a lubricant reservoir portion (portion better shown in figure 4 containing lubricant 131a) for containing a lubricant (Fig.2- lubricant 131a inside housing 132 and seal members 133c- 40 a clearance forming member forming an oil clearance in which the lubricant enters), the lubricant reservoir portion including a region in which a lubricant circulates (e.g.¶0023-By means of the configuration, the lubricant deterioration sensor enables easy circulation of the lubricant 
Shirata fails to disclose the sensor including a pair of electrodes, each of the pair of electrodes being exposed to the lubricant and disposed in the region such that conductive substance contained in the lubricant is accumulated between the pair of electrodes, the sensor being configured to sense variation of electric resistance between the pair of electrodes, the variation of the electric resistance being caused by the conductive substance accumulated between the pair of electrodes.
Itomi2 in figures 1-2 teaches the sensor (4) including a pair of electrodes (8 and 10, better shown in fig.2), each of the pair of electrodes (10 and 8) being exposed to the lubricant (head cover 3 is formed with a plurality of holes 3a through which oil in the oil pan A can flow into the head cover 3) and disposed in the region such that conductive substance contained in the lubricant (e.g., Abstract- contamination of oil with metallic powder) is accumulated between the pair of electrodes (e.g.,¶0007 metallic powder stuck on the electrodes also ¶0009,¶010,¶023-¶024), the sensor being configured to sense variation of electric resistance between the pair of electrodes, the variation of the electric resistance being caused by the conductive substance accumulated between the pair of electrodes (e.g., ¶023-¶024 resistance between electrodes 9 and 10 is correlated to amount of metallic powder).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Shirata and Itomi2 to use Itomi2’s sensor with a pair of electrodes and sensing variation of electric resistance between the pair of electrodes for Shirata’s industrial device. One of ordinary skill in the art would know means for evaluating the isolated electrical signal to determine the resistance of a path between the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856